Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158455                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158455
                                                                    COA: 336063
                                                                    Calhoun CC: 2011-003642-FC
  LEO DUWAYNE ACKLEY, a/k/a LEO
  DUANE ACKLEY, JR., a/k/a LEO
  DUWAYNE ACKLEY, II,
           Defendant-Appellant.

  _________________________________________/

         By order of October 17, 2019, the application for leave to appeal the August 2,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v McFarlane (Docket No. 158259). On order of the Court, leave to appeal having
  been denied in People v McFarlane on May 15, 2020, 505 Mich. 1059 (2020), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE in part the judgment of the Court of Appeals. We REMAND
  this case to the Court of Appeals for reconsideration of its analysis of the expert
  testimony presented at trial in light of McFarlane. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining question presented should be
  reviewed by this Court.

         We do not retain jurisdiction.

        MARKMAN, J. (dissenting). For the reasons given in my concurring statement in
  People v McFarlane, 505 Mich. 1059 (2020), I would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           p1028
                                                                               Clerk